—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 5, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was discharged from her employment as a home health aide after she took a day off from work without obtaining proper authorization. Claimant was previously warned that her job was in jeopardy due to similar absences. Substantial evidence supports the Unemployment Insurance Appeal Board’s ruling that claimant lost her employment under disqualifying circumstances. This court has held that a claimant’s unauthorized absence from work may constitute disqualifying misconduct (see, Matter of Svetlich [Sweeney], 236 AD2d 762). Claimant’s assertion that her absence from work was approved by her supervisor raised an issue of credibility for resolution by the Board (see, Matter of Boyle [Sweeney], 247 D2d 809). Claimant’s remaining arguments have been examined and found to be unpersuasive.
Cardona, P. J., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.